CORRECTED MANDATE

                                 Court of Appeals
                            First District of Texas
TO THE 208TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before our Court of Appeals for the First District of Texas, on September 24, 2009
the cause upon appeal to revise or reverse your judgment between


HEYWOOD   JOSEPH             SHOLARS,           Appeal from the 208th District Court of
APPELLANT                                       Harris County, Texas. (Tr. Ct. No.
                                                1034539). Panel consists of Justices
NO. 01-08-00060-CR             V.               Keyes, Hanks, and Bland. Opinion
                                                delivered by Justice Keyes.
THE STATE OF TEXAS, APPELLEE

was determined; and therein our said Court made its order in these words:

       AThe cause heard today by the Court is an appeal from the judgment signed by the
court below on January 16, 2008. After submitting the cause and inspecting the record of
the court below, it is the opinion of this Court that there was no reversible error in the
judgment. It is, therefore CONSIDERED, ADJUDGED, and ORDERED that the
judgment of the court below be in all things affirmed.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered by panel consisting of Justices Keyes, Hanks, and Bland.@
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




November 24, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT